                  IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,       )     CRIM. NO. 17-000742 SOM
                                )
                  Plaintiff,    )
                                )     ORDER GRANTING IN PART
          vs.                   )     DEFENDANT’S MOTION FOR
                                )     RELEASE PENDING APPEAL AND
MELVYN GEAR,                    )     DENYING THE GOVERNMENT’S
                                )     MOTION TO EXPAND THE RECORD
                  Defendant.    )     ON APPEAL
                                )


  ORDER GRANTING IN PART DEFENDANT’S MOTION FOR RELEASE PENDING
 APPEAL AND DENYING THE GOVERNMENT’S MOTION TO EXPAND THE RECORD
                            ON APPEAL

I.        INTRODUCTION.

          Before this court are Defendant Melvyn Gear’s Motion

for Release Pending Appeal and the Government’s Motion to Expand

the Record on Appeal.    Following a jury trial, Gear was convicted

of being an alien in possession of a firearm in violation of 18

U.S.C. § 922(g)(5)(B).    Gear was scheduled to begin serving a 15-

month sentence on January 21, 2020.     Gear argues that he should

be released pending appeal because he satisfies the requirements

of 18 U.S.C. § 3143(b)(1).     The Government opposes that request

and separately asks this court to expand the record before the

Ninth Circuit on that appeal.

          This court grants Gear’s motion in part and stays

mittimus, but only until April 20, 2020, not for the duration of

the appeal.     The Government’s motion to expand the record on

appeal is denied.
II.        BACKGROUND.

           Gear, an Australian citizen, bought a Lithgow .22

caliber rifle when he lived in Australia.    ECF No. 125-4, PageID

# 1397-98.   In 2013, Gear began working in the United States

under what became a series of nonimmigrant visas.    ECF No. 125-5,

PageID # 1410; ECF No. 125-11, PageID # 1471; ECF No. 125-6,

PageID # 1417.

           In 2016, the Lithgow .22 caliber rifle was sent from

Australia to the home that Gear shared with his American wife in

Kailua-Kona on the Big Island.    See ECF No. 125-7, PageID # 1435;

ECF No. 125-6, PageID # 1421.    The rifle was delivered on August

23, 2016, and it remained in Gear’s residence until July 18,

2017.   ECF No. 125-6, PageID # 1421-22.   At the time, Gear had an

H-1B nonimmigrant visa that he had received on January 5, 2017.

See ECF No. 125-11, PageID # 1471.

           On May 31, 2017, Australian authorities informed United

States law enforcement personnel that the rifle might have been

shipped to Gear’s residence in Hawaii.     ECF No. 125-6, PageID #

1416.   On July 18, 2017, after obtaining a warrant, four federal

agents searched Gear’s residence.     ECF No. 125-6, PageID # 1422.

One of the agents, Christopher Kobayashi, testified that Gear

initially claimed that he had thrown the rifle in a dump.    ECF

No. 125-7, PageID # 1435-36.    When the agents confronted him with




                                  2
the search warrant, however, Gear admitted that the rifle was in

the garage.    ECF No. 125-7, PageID # 1436.

            During their search, the agents also found evidence

concerning Gear’s immigration status.    Agent Kobayashi stated

that, during his initial conversation with Gear, Gear

acknowledged that “he couldn’t possess a firearm in the State of

Hawaii, because he was not a U.S. citizen.”     ECF No. 125-7,

PageID # 1434.    Gear gave Agent Kobayashi a copy of his passport.

Gear’s H-1B nonimmigrant visa was attached to a page in the

passport.    ECF No. 125-7, PageID # 1455.   The opposite page of

the passport included stamps indicating that Gear had been

admitted to the United States on January 9, 2017, on an H-1B

visa.   ECF No. 125-11, PageID # 1471.

            At trial, the parties agreed on instructions the court

should give the jury as to the elements of the crime of

possession of a firearm in violation of 18 U.S.C. § 922(g)(5)(B).

This court instructed the jury that the Government had to prove:

(1) that Gear “knowingly possessed a Lithgow .22 rifle,” (2) that

“at some point before July 18, 2017, the Lithgow .22 rifle had

been shipped and/or transported in foreign commerce from

Australia to the United States,” and (3) that Gear was “an alien

who had been admitted into the United States under a

‘nonimmigrant visa.’”    The parties stipulated that Gear had been

admitted into the United States under a nonimmigrant visa.       ECF


                                  3
No. 125-7, PageID # 1458.    At the time, the Supreme Court had not

yet decided Rehaif v. United States, 139 S. Ct. 2191 (2019),

which addressed the Government’s obligation to prove what a

defendant knew.    The jury was not instructed on the knowledge

requirement identified in Rehaif.     On May 10, 2019, the jury

found Gear guilty of possessing a firearm in violation of §

922(g)(5)(B).    ECF No. 108.

            On June 21, 2019, the Supreme Court issued its Rehaif

decision.    The Court examined the interaction between 18 U.S.C.

§ 922(g), which prohibits certain classes of individuals (such as

aliens admitted to the United States on nonimmigrant visas) from

possessing firearms, and 18 U.S.C. § 924(a)(2), which states that

“whoever knowingly violates” § 922(g) is subject to penalties of

up to 10 years of imprisonment.    The Court held that, for a

conviction under § 922(g), the Government must establish both

that the defendant knowingly possessed a firearm and that the

defendant knew his or her status.     Rehaif, 139 S. Ct. at 2195-96,

2200.    As the Government now concedes, the instruction given to

the jury did not include any mention of the need to prove that

Gear knew that he had been admitted to the United States under a

nonimmigrant visa.    ECF No. 125, PageID # 1338.

            On August 7, 2019, Gear moved for a new trial.   ECF No.

122.    On September 13, 2019, this court held that the omission of

that element in the jury instructions was harmless because the


                                  4
jury verdict would have been the same even if the jury had been

instructed that Gear’s knowledge of his immigration status was an

element of the offense.   ECF No. 138, PageID # 1773.

III.      STANDARD FOR RELEASE PENDING APPEAL.

          Persons convicted of federal crimes are not eligible

for release pending appeal unless a court finds:

          (A) by clear and convincing evidence that the
          person is not likely to flee or pose a danger
          to the safety of any other person or the
          community if released . . . , and

          (B) that the appeal is not for the purpose of
          delay and raises a substantial question of
          law or fact likely to result in—

               (i) reversal,

               (ii) an order for a new trial,

               (iii) a sentence that does not include a
               term of imprisonment, or

               (iv) a reduced sentence to a term of
               imprisonment less than the total of the
               time already served plus the expected
               duration of the appeal process.

18 U.S.C. § 3143(b)(1); see also United States v. Garcia, 340

F.3d 1013, 1015 (9th Cir. 2003).

IV.       ANALYSIS.

          A.   The Present Record Indicates that Gear is not
               Likely to Flee.

          Gear first must demonstrate, by clear and convincing

evidence, that he is not likely to flee or pose a danger to the

safety of any other person or the community if released.   18


                                   5
U.S.C. § 3143(b)(1).   The Government concedes that Gear is not a

danger to the safety of any other person or the community.    ECF

No. 158, PageID # 2060.   This court also finds that, based on the

evidence currently before it, Gear has established by clear and

convincing evidence that is not a flight risk.

          Most importantly, Gear has not fled even though he has

not been incarcerated during the last seven months.   Gear was

convicted on May 10, 2019, ECF No. 108, and on September 25,

2019, this court sentenced Gear to 15 months of imprisonment but

stayed mittimus until January, 21, 2020.   ECF No. 141.    Gear did

not flee after his conviction or his sentencing.   That behavior

supports Gear’s contention that he is not a flight risk.

          Indeed, nothing in the present record indicates that

Gear is a flight risk.    While on bail, he traveled to Australia

for his wife’s deposition and returned as promised.   Moreover,

the Government continues to possess his passports, and he

continues to be subject to GPS monitoring and a curfew.1    This

court now adds the requirement that Gear state in writing under

penalty of perjury that he has not applied for a new passport.


          1
            At the hearing on this motion, the Government asked
that Gear be required to post collateral. This court directed
Pretrial Services to submit a recommendation addressing whether
Gear should submit appropriate collateral to ensure he does not
flee. Pretrial Services discussed a potential financial
condition with both sides, and, based on its review of the
circumstances, recommended not changing the conditions of bail by
adding a financial condition. The court adopts that
recommendation.

                                  6
Such a statement must be filed on the first working day of each

month.   This court concludes that, based on the evidence

currently before it, Gear has met his burden of showing that he

is not a flight risk.

           B.   Gear Raises a Substantial Question of Law.

           Gear also must establish that this appeal raises a

substantial question of law.   “An issue on appeal is

‘substantial’ if it is ‘fairly debatable’ and ‘of more substance

than would be necessary to a finding that it was not frivolous.’”

United States v. Berckmann, 2019 WL 984274, at *4 (D. Haw. Feb.

28, 2019) (quoting United States v. Handy, 761 F.2d 1279, 1282,

1282 n.2 (9th Cir. 1985)).   “That is, a defendant ‘need not

present an appeal that will likely be successful,’ but rather

must present ‘only a non-frivolous issue that, if decided in the

defendant's favor, would likely result in reversal or could

satisfy one of the other conditions.’”   Id. (quoting Garcia, 340

F.3d at 1020 n.5).   Although, as discussed below, Gear has

overstated his likelihood of success on appeal, this court

concludes that he has identified a nonfrivolous argument that, if

successful, will likely result in a new trial.

           Gear was convicted under 18 U.S.C. § 922(g)(5)(B).

Under 18 U.S.C. § 922(g), it is unlawful for several different

classes of individuals to posses firearms.   The subsection at

issue here, § 922(g)(5)(B), prevents aliens who have “been


                                 7
admitted to the United States under a nonimmigrant visa (as that

term is defined in section 101(a)(26) of the Immigration and

Nationality Act (8 U.S.C. § 1101(a)(26))” from possessing

firearms.   In turn, 8 U.S.C. § 1101(a)(26) defines a

“nonimmigrant visa” as “a visa properly issued to an alien as an

eligible nonimmigrant by a competent officer as provided in this

chapter.”   There is no dispute that Gear entered the United

States on an H-1B visa, and that an H-1B visa is a nonimmigrant

visa.

            On appeal, Gear intends to argue that the Supreme

Court’s decision in Rehaif entitles him to a new trial.     In

Rehaif, the Supreme Court held that, in prosecutions under 18

U.S.C. § 922(g), the Government must prove that the defendant

knew that “he belonged to the relevant category of persons barred

from possessing a firearm.”    139 S. Ct. at 2200.   In ruling on

Gear’s motion for a new trial, this court recognized that, under

Rehaif, the jury instructions were incomplete.    ECF No. 138,

PageID # 1764.    Without ruling on whether the law required

application of the harmless error or plain error standard, this

court, even applying the harmless error standard as more

favorable to Gear, noted that the evidence clearly established

that Gear knew that he entered the United States on an H-1B visa.

Id. at 1772.

            In reaching that conclusion, this court explained that,


                                  8
as it read the applicable law, “the Government needed to

establish that Gear knew that he possessed an H-1B visa (a

question of fact), not that Gear knew that an H-1B visa was a

nonimmigrant visa (a question of law).”    Id. at 1767-68.

          This court recognized that Rehaif may require the

Government to prove that a defendant knew certain matters of law

under some of § 922(g)’s subsections.     Id. at 1768.    For

instance, § 922(g)(5)(A) prohibits aliens who are “illegally or

unlawfully in the United States” from possessing firearms.

“Because membership in that group is defined by an illegal act,

the Government may have to prove that a defendant knew that he

was in this country illegally to know that he could not a possess

firearm under subsection (g)(5)(A).”    Id. at 1768.     To the extent

Rehaif held that the Government may have to show that a defendant

knew certain matters of law, it relied on the language of that

subsection.   139 S. Ct. at 2198 (“The defendant’s status as an

alien ‘illegally or unlawfully in the United States’ refers to a

to a legal matter[.]”); see also United States v. Balde, 943 F.3d

73, 96 (2d Cir. 2019) (holding that the government must prove

knowledge of law in prosecutions under § 922(g)(5)(A)).

Similarly, because § 922(g)(3) prohibits “unlawful users” of a

controlled substance from possessing firearms, the Government may

have to prove that a defendant had some knowledge of federal drug

law to obtain a conviction under that subsection.      ECF No. 138,


                                 9
PageID # 1769; see also United States v. Bowens, 938 F.3d 790,

798 (6th Cir. 2019).

          But this court held that § 922(g)(5)(B) is different

because it does not define the class of individuals prohibited

from owning a firearm as persons acting illegally.     Instead, the

relevant class is persons who “have been admitted to the United

States under a nonimmigrant visa (as that term is defined in . .

. 8 U.S.C. § 1101(a)(26)).”   This court held that

§ 922(g)(5)(B)’s citation to 8 U.S.C. § 1101(a)(26) should be

construed as a “shorthand reference” to the types of visas, such

as H-1B visas, that fall under the definition in § 1101(a)(26).

ECF No. 138, PageID # 1771.   That ruling is consistent with

several Supreme Court decisions.     See, e.g., McFadden v. United

States, 135 S. Ct. 2998, 2304 (2015); United States v. Int’l

Minerals and Chem. Corp., 402 U.S. 558, 562 (1971).     Thus, to

establish that Gear knew he was in the relevant category of

persons, it is sufficient if the Government proves that Gear knew

that he possessed an H-1B visa, without proving that Gear knew

how the term was defined in 8 U.S.C. § 1101(a)(26).

          Gear, however, appears to contend that, under Rehaif,

the Government had to show that he knew how 8 U.S.C.

§ 1101(a)(26) defined “nonimmigrant visas” and knew that an H-1B




                                10
visa fell under that definition.2    See ECF No. 155, PageID # 1993

(arguing that Rehaif requires “knowledge of the law itself”); see

also ECF No. 162, PageID # 2101 (same).    Gear therefore argues

that the omission of an element in the jury instructions was

fatal, because no evidence at trial established that he possessed

such knowledge.   ECF No. 155, PageID # 1994.   Indeed, if Gear is

correct, it is hard to see how the Government could ever secure a

conviction under § 922(g)(5)(B).

           According to Gear, this court’s rejection of his

position is in “tension” with the decisions discussed previously

interpreting other subsections of § 922(g).     ECF No. 155, PageID

# 1992.   But, as noted earlier in this order, the language in

those subsections is not comparable to the language of

§ 922(g)(5)(B).   This court does not perceive any conflict

between its ruling and the decisions cited above.     See Rehaif,



           2
             The Government points to a plethora of evidence that
it contends demonstrates that Gear knew that a H-1B visa was a
visa issued to him as an eligible nonimmigrant, which is how 8
U.S.C. § 1101(a)(26) defines “nonimmigrant visa.” ECF No. 158,
PageID # 2066-2073. For instance, the Government cites an
exhibit that it included as Exhibit 68 in its exhibit binder but
never introduced into evidence. That exhibit is a copy of the
application that Gear’s employer filed on his behalf for an H-1B
visa. While the application does indicate that an H-1B visa is a
nonimmigrant visa, ECF No. 157-1 PageID #2004, it does not appear
that Gear submitted or signed the form. Id. at 2009-10.

          In any event, Gear is arguing that the Government needs
to show that he knew how the law defined “nonimmigrant visas.”
Gear has a nonfrivolous argument that the Government’s evidence
does not resolve that issue.

                                11
139 S. Ct. at 2200 (“We express no view, however, about what

precisely the Government must prove to establish a defendant’s

knowledge of status in respect to other § 922(g) provisions not

at issue here.”).

          Nevertheless, another court might interpret Rehaif as

holding that, under some subsections of § 922(g), the Government

must prove that the defendant knew certain matters of law.      See

139 S. Ct. at 2198.   Rehaif is a recent decision, and courts

continue to examine its implications.   Neither the Supreme Court

nor the Ninth Circuit has addressed the impact of Rehaif on

§ 922(g)(5)(B).   Based on the present state of the law, Gear’s

Rehaif argument raises a nonfrivolous issue on appeal that, if

successful, will likely result in a new trial.3




          3
             This court does not reach the second argument Gear
intends to raise on appeal: that the indictment failed to include
an element of the offense and that, under United States v. Du Bo,
186 F.3d 1177 (9th Cir. 1999), “an indictment’s failure to allege
an element of an offense is structural error that ordinarily
requires reversal without any showing of harmlessness.” ECF No.
155, PageID # 1995.

          This court notes, however, that the rule that errors in
the charging document are structural does not apply when the
appellate court reviews for plain error. United States v.
Salazar-Lopez, 506 F.3d 748, 752–53 (9th Cir. 2007) (“The reach
of Du Bo has been limited somewhat, as we have distinguished it
from situations where the challenge to the indictment was
untimely, because no objection was made at trial.”). Because
Gear did not challenge the sufficiency of the indictment before
his conviction, the Ninth Circuit’s review may be for plain
error. In that event, to prevail on his second argument, Gear
will also have to establish prejudice.

                                12
            B.   The Government’s Motion to Expand the Record on
                 Appeal is Denied.

            The Government has moved to have this court expand the

record on appeal to include certain materials that it contends

are relevant to Gear’s motion for release pending appeal.     See

ECF No. 163, PageID # 2131.    This court has considered those

documents in deciding Gear’s motion for release pending appeal.

For instance, as discussed above, it considered the document the

Government included in its exhibit binder as potential Exhibit

68.4    Thus, the documents the Government is concerned about are a

part of this court’s record.

            The Government’s motion, however, asks this court to

expand the record before the Ninth Circuit.    This court will not

issue a ruling that addresses what documents the Ninth Circuit

should or should not consider.    If the Government wants

additional materials to be a part of the record on appeal, it

should file an appropriate motion with the Ninth Circuit.

V.          CONCLUSION.

            Gear’s motion for release pending appeal is granted in

part.    Mittimus is stayed until April 20, 2020, at 5 p.m.   At

that point, this court will consider further developments in

either the factual record or the law and determine whether Gear


            4
             The Government did not introduce the exhibit at
trial because the parties stipulated that Gear had entered the
United States on a nonimmigrant visa.

                                 13
continues to be eligible for release pending appeal.

            This court will conduct a status conference on April

20, 2020, at 10:30 a.m. concerning the progress of Gear’s appeal.

Under 18 U.S.C. § 3143(b)(1)(B), Gear is only entitled to release

pending appeal if the appeal is not for the purpose of delay.                If

Gear continues to seek extensions that delay the filing of his

appellate briefs, or if he does not seek expedited consideration

of his appeal, that may indicate that Gear is using his appeal to

delay his incarceration.

            The Government’s motion to expand the record on appeal

is denied.

            IT IS SO ORDERED.

            DATED: Honolulu, Hawaii, January 27, 2020




                                    /s/ Susan Oki Mollway

                                    Susan Oki Mollway
                                    United States District Judge

United States v. Gear, Crim. No. 17 00742 SOM; ORDER GRANTING IN PART
DEFENDANT'S MOTION FOR RELEASE PENDING APPEAL AND DENYING THE GOVERNMENT'S
MOTION TO EXPAND THE RECORD ON APPEAL




                                     14
